DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Claim 15 recites the limitation “wherein the method further comprises: 
if a prediction received in a current repetition is increased relative to a prediction received in the last repetition preceding the current repetition, checking whether omitting the current repetition results in a prediction received in the first repetition following the current repetition which is also increased relative to the prediction of the last repetition preceding the current repetition, 
if the omission results in no increase, continuing the repeated performing of the acquisition and analysis process with the current repetition omitted, 
else continuing the repeated performing without omitting the current repetition” and is rejected as a contingent limitation. MPEP §2111.04 recites “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6-7, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 
The claim recites the limitation in the parenthesis, “(142.1,…,142.N)”. It is unclear what the numbers, the range of numbers, and what the letter “N” defines and is therefore indefinite. 
Line 26, the claim recites the limitation “if a prediction received in a current repetition is increased relative to a prediction received in the last repetition”. There is insufficient antecedent basis for these limitations in the claim. It is unclear what it is meant when a prediction is increased, i.e., more computationally extensive or a larger artifact compared to the last repetition? 
Line 27 and Line 30, the claim recites the limitation “the last repetition”. There is insufficient antecedent basis for these limitations in the claim.
Line 27, the claim recites the limitation “checking whether omitting the current repetition results in a prediction received in the first repetition following the current repetition which is also increased relative to the prediction of the last repetition preceding the current repetition.” It is unclear whether the “current repetition” is currently happening, the claim recites it being omitted while they are also getting a prediction in the current repetition. Therefore, it is indefinite. More so, the claim recites the limitation “the first repetition”. There is insufficient antecedent basis for these limitations in the claim.
Line 31, the claim recites the limitation “continuing the repeated performing …current repetition omitted”. The claim does not establish acquisition and analysis with the current repetition omission. The prior element merely states to check if the omission will give an increase in the prediction. 

Regarding Claim 2,
Line 4, the claim recites the limitation “if the prediction of the motion artifact level”. It is unclear which prediction the limitation is referring to, i.e., preceding, current, first, or another.

Regarding Claim 3, 
Line 5, the claim recites the limitation “if the prediction of the motion artifact level”. It is unclear which prediction the limitation is referring to, i.e., preceding, current, first, or another.
Line 6, the claim recites “the first predefined threshold” There is insufficient antecedent basis for these limitations in the claim.

 Regarding Claim 5,
Line 2, the claim recites the limitation “each of the data sets”. There is insufficient antecedent basis for these limitations in the claim as the acquisition only established one data set in Claim 1. 

Regarding Claim 6,
Line 2, the claim recites the limitation “each of the data sets”. There is insufficient antecedent basis for these limitations in the claim as the acquisition only established one data set in Claim 1. 

Regarding Claim 7,
Line 2, the claim recites the limitation “each of the data sets”. There is insufficient antecedent basis for these limitations in the claim as the acquisition only established one data set in Claim 1. 

Regarding Claim 12,
Line 10, the claim recites the limitation “a dataset”. It is unclear if this dataset is the same as the one referenced in Claim 1 or not.
Line 11, the claim recites the limitation “a second predefined threshold”. It is unclear what the second is referencing to since the first predefined threshold is not referenced in this claim branch. 

Regarding Claim 13,
Line 13, the claim recites the limitation “a motion artifact corrected dataset”. It is unclear if this dataset is the same as the one referenced in Claim 12 or not.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed element, “a computer program product” does not fall within at least one of the four categories of patent eligible subject matter: process, machine, manufacture, or composition of matter. The applicant is recommended to change the claim to recite, if supported by the original Specification, “A non-transitory computer readable medium comprising machine executable instructions that, when executed by a processor controlling a magnetic resonance imaging system….performs the following steps…” or the like.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Küstner et al. (“Automated reference-free detection of motion artifacts in resonance images” Magnetic Resonance Materials in Physics, Biology and Medicine, 31, September 2017, pp 243-256) (Küstner).

Regarding Claim 15, Küstner teaches, a method of operating a magnetic resonance imaging system, the magnetic resonance imaging system comprising (see Abstract):
- a memory storing machine executable instructions, pulse sequence commands (see section MR data acquisition, wherein it is obvious that both machine executable instructions and pulse sequence commands are required for MRI imaging) and a first machine learning model comprising a first deep learning network (see section Motion artifact detection algorithm, also see Fig. 1, specifically “a multilayer CNN”), wherein the pulse sequence commands are configured for controlling the magnetic resonance imaging system to acquire a set of magnetic resonance imaging data (see section MR data acquisition), wherein the first machine learning model comprises a first input and a first output (see section Motion artifact detection algorithm, wherein the “image patch” is the first input, and see section Results, also see Fig. 2, wherein motion artifacts is the first output)
- a processor for controlling the magnetic resonance imaging system, wherein the method comprises repeatedly perform an acquisition and analysis process comprising (see section MR data acquisition wherein it is inherent as a processor is necessary to perform digitized tasks and therefore necessary to perform image acquisition and machine learning analysis):
 - acquiring a dataset comprising a subset of the set of magnetic resonance imaging data from an imaging zone of the magnetic resonance imaging system according to the pulse sequence commands (see section Materials and Methods “The study setup addresses automated quantification and localization of motion artifacts in two scenarios, which are distinguished by: body regions (head and abdomen), types of motion artifacts (rigid and non-rigid) and motion origin (instructed and involuntary)”,
 	- providing the dataset to the first input of the first machine learning model (see Fig. 1), 
-	 in response of the providing, receiving a prediction of a motion artifact level of the acquired magnetic resonance imaging data from the first output of the first machine learning model the (see section Results also see Figures 2-4) wherein in each repetition the data set acquired during the respective repetition is provided to the first input in combination with the datasets acquired in all the repetitions preceding the respective repetition (see section General discussion “Possible applications of the proposed approach are to provide direct feedback during an MRI examination. This enables increased patient comfort and timely optimization by possible repetition of a measurement with parameter adjustments in both cases where prospective/retrospective correction techniques are available or not”), wherein the execution of the machine executable instructions further causes the processor to control the magnetic resonance imaging system: 
if a prediction received in a current repetition is increased relative to a prediction received in the last repetition preceding the current repetition, checking whether omitting the current repetition results in a prediction received in the first -3-repetition following the current repetition which is also increased relative to the prediction of the last repetition preceding the current repetition, 
if the omission results in no increase, continuing the repeated performing of the acquisition and analysis process with the current repetition omitted, 
else continuing the repeated performing without omitting the current repetition.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER WOLFE NELSON whose telephone number is (571)272-7551. The examiner can normally be reached Mon-Fri 8-am5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.N./
Examiner, Art Unit 3793  

                                                                                                                                                                                             
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793